Citation Nr: 1632432	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a thyroid disorder, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran service on active duty from May 1966 to May 1968 and August 1969 to February 1972.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Officer (RO) St. Petersburg, Florida.  The Veteran appeared for a video conference hearing in June 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case requires additional evidentiary development on several fronts.  The Veteran claims entitlement to service connection for hepatitis C and a thyroid disorder.  He asserts that he was bitten by a Korean national during his active duty and it is by this bite he contracted hepatitis C.  Alternatively, he has suggested that he contracted hepatitis C through an in-service airgun inoculation.  Additionally, he states the he has a thyroid disorder as a result of medication he took for treatment of hepatitis C.   

The Veteran was provided with a VA examination in March 2013.  The examiner concluded the Veteran's hepatitis C was less likely than not the result of the in-service bite.  This opinion was based, at least in part, on the fact that there were other risk factors for hepatitis C in the Veteran history including his "gall bladder surgery ... a few years prior to his being diagnosed" to have hepatitis C.  However, the Veteran's testimony indicates that his diagnosis of hepatitis C predated his gallbladder surgery.  June 2016 Board Hearing Tran. p.4.  

Furthermore, the opinion does not address the Veteran's  alternative assertion that he contracted hepatitis C through an in-service airgun inoculation. 

As such, the Board finds it necessary that another opinion be obtained that takes account of this evidence.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Moreover, as the question of secondary service connection has been raised in regards to a thyroid disorder, the Veteran should be provided 38 C.F.R. § 3.159(b) notice as to secondary service connection. 

Finally, the Veteran provided information on three private physicians who have treated his conditions.  Two responded that the Veteran's records are no longer available, but the third, a Dr. Palmer, has provided no response as of the date of this remand.  As this case is being remanded the Board finds an additionally attempt should be made to contact Dr. Palmer and obtain the Veteran's records if possible.  Especially in light of the Veteran's testimony that Dr. Palmer determined the likely cause of the Veteran's hepatitis C was the in-service bite and got the Veteran into the experimental hepatitis C treatment program that he asserts caused his thyroid condition.  June 2016 Board Hearing Tran. p.5.         

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran 38 C.F.R. § 3.159(b) notice for the claim for service connection for a thyroid disorder on a secondary service connection basis and request that he furnish a singed release form for treatment from Dr. Palmer.  In the event the Veteran returns a sign release form, contact Dr. Palmer and ensure that all records received from that provider are added to the claims file.  If no records are available, after ensuring compliance with 38 C.F.R. § 3.159(c)(1), please document this fact in the claims file.

2. Following the completion of item (2), return the claims file to the provider of the March 2013 opinion, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran contracted hepatitis C through either an in-service bite or airgun inoculation.

In answering question (a) the examiner should take note of the fact that the Veteran has testified that he was diagnosed with hepatitis C prior to gallbladder surgery.  See June 2016 Board Hearing Trans p.4. 

In the event the examiner determines the answer to (a) is it is at least as likely as not the examiner should also address:

(b) Whether it is at least as likely as not (50 percent or greater probability) that any thyroid disorder the Veteran is diagnosed with is either (i) caused by or (ii) aggravated by the Veteran's hepatitis C, including any treatment received or medication taken for hepatitis C.

All opinions must be supported by a detailed rational in a typewritten report.  

3. Then, the claims must be readjudicated.  If the determination of either claim remains unfavorable to the appellant, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




